DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “compressing the bottle with rollers” as recite in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25, line 3 recites “compressing the bottle with rollers to control the dispensing of the liquid” which fails to comply with the written description requirement.  Paragraphs 0093 and 0123 of US 2021/0345833 discloses rollers however does not disclose “compressing the bottle with rollers to control the dispensing of the liquid”.
Claims 26, 27 and 28 are also objected to as being dependent on claim 25.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, line 2 recites “one wave vale” which is indefinite because it is unclear what a “one wave vale” is.  For examination purposes, it is interpreted that “one wave vale” means “one way valve”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 20 and 21 are rejected under 35 U.S.C. 103 as being obvious over Gawali (US 10,064,521) in view of Vardakostas (US 2015/0164131).
With respect to the limitations of claim 19, Gawali teaches a method of operating an automated food making apparatus (title) comprising: rotating, with a motor with an actuator arm (Figs 1, 16, drive shaft assembly 58, drive shaft 107, drive motor 108, Col 9, Lines 15-19), an apparatus (Figs 1, 9, dispensing assembly 3-7, Col 5, Lines 4-8, 28-33) that dispenses a liquid placed in a bottle of a canister (Figs 6, 7, 10, ingredients container 44, 53, liquid containers 7, spice containers 6, Cols 7-9), rotating the apparatus with a pin-shaft mechanism (Fig 6, keyed drive shaft 50, Col 7, Lines 50-65), the same motor (108) dispenses ingredients from a plurality of canisters.  
Gawali discloses the claimed invention except for controlling the motor automatically based on weight sensor readings.
However, Vardakostas discloses controlling the motor automatically based on weight sensor readings (Fig 13A, weighing scale 152, grater actuator causing 116 to rotate, 0071) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of operating the automated food making apparatus of Gawali having a dispensing motor silent to a weight sensor with the controlling the motor automatically based on weight sensor readings of Vardakostas for the purpose of providing a known weighing configuration that controls motor actuation based on a correlation between a detected weight or mass of a dispensed food item and a target weight or mass (0072).
With respect to the limitations of claims 20 and 21, Gawali teaches further comprising: a peristaltic pumping apparatus for dispensing the liquid (Col 10, Lines 55-60, the liquid storage and dispenser assembly 73 can be connected to a peristaltic pump (not shown) for dispensing required amount of liquid based on selected recipe); further comprising: maintaining the bottle in a predetermined position with supports (Fig 17, support posts, plates for supporting liquid containers 7, 73).

Claims 22, 23 and 24 are rejected under 35 U.S.C. 103 as being obvious over Gawali (US 10,064,521) in view of Vardakostas (US 2015/0164131) as applied to claim 19, further in view of Kraft (US 3,277,356).
With respect to the limitations of claims 22, 23 and 24, Gawali teaches the apparatus is a peristaltic pump (Col 10, Lines 55-60, peristaltic pump).  Additionally, Vardakostas discloses further comprising: monitoring the weight sensor readings after different dispensing motions and providing feedback to the motor (0071) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of operating the automated food making apparatus of Gawali having a dispensing motor silent to further comprising taking weight sensor readings after different dispensing motions and providing feedback to the motor of Vardakostas for the purpose of providing a known weighing configuration that controls motor actuation based on a correlation between a detected weight or mass of a dispensed food item and a target weight or mass (0072).
Gawali in view of Vardakostas discloses the claimed invention but is silent to further comprising transporting the liquid to a peristaltic pump with tubing; the pin-shaft mechanism actuates the peristaltic pump.  
However, Kraft discloses further comprising transporting the liquid to a peristaltic pump with tubing (Fig 1, pump 12, tubes 11, rollers 13, Col 2); the pin (Fig 1, pin 26, Col 3) shaft (drive shaft 17, shaft 22, Col 2) mechanism actuates the peristaltic pump (12) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automated food making apparatus of Gawali in view of Vardakostas having peristaltic pump for dispensing a liquid ingredient silent to tubing and a pin and shaft actuating mechanism with the tubing and pin and a shaft that actuates the peristaltic pump mechanism of Kraft for the purpose of providing a known delivery and actuation mechanism that turns though a predetermined angle to deliver a measured quantity of liquid (Col 2, Lines 65-70).

Claims 25, 27 and 28 are rejected under 35 U.S.C. 103 as being obvious over Gawali (US 10,064,521) in view of Vardakostas (US 2015/0164131) as applied to claim 19, further in view of Vulpitta (US 2015/0129611).
With respect to the limitations of claim 25, Gawali in view of Vardakostas discloses the claimed invention except for further comprising: dispensing the liquid from the bottle through a flexible tube; and compressing the bottle with rollers to control the dispensing of the liquid.  However, Vulpitta discloses further comprising: dispensing the liquid (0036, soft foods or liquids) from the bottle (Figs 1-8, product container 44, 0029) through a flexible tube (tube spout 66, 0030); and compressing the bottle (44) with a roller (Figs 4, 12, rollers 68, 0035, 0036, 0044) to control the dispensing of the liquid is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automated food making apparatus of Gawali in view of Vardakostas having a dispensing bottle with the further comprising: dispensing the liquid from the bottle through a flexible tube; and compressing the bottle with rollers to control the dispensing of the liquid of Vulpitta for the purpose of providing a known tube and roller configuration that imparts a pressure force and direct the liquid in container downward and towards the tube spout (0035), thereby ensuring that material from the bottle is accurately dispensed.
With respect to the limitations of claim 27 and 28, Gawali in view of Vardakostas and Vulpitta discloses further comprising moving the rollers (Vulpitta, Figs 4, 12, rollers 68) with rotation of the pin-shaft mechanism (roller pins 70, 0036); the apparatus comprises rollers (Vulpitta, Figs 5-7, pump pins 72, 0030) for compressing a tube (tube spout 66) through which the liquid is dispensed from the bottle (product container 44).  

Claim 26 is rejected under 35 U.S.C. 103 as being obvious over Gawali (US 10,064,521) in view of Vardakostas (US 2015/0164131) and Vulpitta (US 2015/0129611) as applied to claims 19 and 25, further in view of King (US 6,131,766).
With respect to the limitations of claim 26, Vulpitta discloses the flexible tube (tube spot 66).  Gawali in view of Vardakostas and Vulpitta discloses the claimed invention except for further comprising: reducing dripping of the liquid with a one way valve.  However, King discloses further comprising: reducing dripping of the liquid with a one way valve (Figs 1-4, enfitment 18, Col 4, Lines 34-43, pressure-release valve) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automated food making apparatus of Gawali in view of Vardakostas and Vulpitta having flexible tube outlet with the one way valve of King for the purpose of providing a known valve configuration that reduces or eliminates dripping from the nozzle (Col 4, Lines 34-43).

Claims 29, 30 and 31 are rejected under 35 U.S.C. 103 as being obvious over Gawali (US 10,064,521) in view of Vardakostas (US 2015/0164131) as applied to claim 19, further in view of Szymanski (US 2010/0108717) or Turner (US 2017/0189930).
With respect to the limitations of claim 29, Gawali in view of Vardakostas discloses the claimed invention except for further comprising reversing the flow in the canister to reduce drips.  
However, Szymanski discloses further comprising reversing the flow in the canister to reduce drips (0050, 0051, 0140, reversing progressive movement of the mounting advantageously reduces pressure in the bag and therefore ensures that the flow of liquid from the nozzle is stopped) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automated food making apparatus of Gawali in view of Vardakostas silent to reversing flow with the further comprising reversing the flow in the canister of Szymanski for the purpose of providing a known reversing method reduces pressure in the bag and therefore ensures that the flow of liquid from the nozzle is stopped.
Additionally, Turner discloses further comprising reversing the flow in the canister to reduce drips (0043) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automated food making apparatus of Gawali in view of Vardakostas silent to reversing flow with the further comprising reversing the flow in the canister of Turner for the purpose of providing a known reversing method reduces pressure in the container and ensures that dripping at the end of the dispensing process is eliminated (0043).
With respect to the limitations of claims 30 and 31, Szymanski and Turner discloses further comprising: dispensing a desired amount of liquid; and activating a liquid pullback step as set forth above.  Gawali in view of Vardakostas and Szymanski or Turner discloses the claimed invention except for detecting a drip from the canister and detecting the drip from the canister comprises detecting a weight increase between dispensing.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to include detecting a drip from the canister and detecting the drip from the canister comprises detecting a weight increase between dispensing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable detection configuration involves only routine skill in the art (see MPEP 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/1/2022